MEMORANDUM **
In these consolidated appeals, Hugo Collazos-Munoz appeals from the amended judgments modifying his restitution amounts. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we remand to correct the judgments.
Collazos-Munoz contends that the district court erred by aggregating the total amount of restitution with regard to his two conspiracy convictions, thereby obligating him to pay more than he actually owes. We are unable to tell from the judgments how much restitution is attributable to each case. We remand with instructions to amend the judgments to list the specific amount of restitution owed in each case. See United States v. Doe, 374 F.3d 851, 854 (9th Cir.2004). The district court may, in its discretion, choose to eliminate the restitution in its case number CR-00-00105-RHW.
REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.